DETAILED ACTION
Claims 1-17 are presented for examination, wherein claims 9-14 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 20201.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, from which claim 17 depends, the limitation “an average particle size of the electrically conductive additive with sheet-like shape is 3.5 nm” is not clear what dimension of said “sheet-like” additive is claimed in “average particle size.” It might refer to a width, length, or thickness.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0004462); alternatively, over Huang (Id) in view of Yang (US 2015/0380704, hereinafter “the ‘704 application”) and/or Yang (US 2013/0135800, hereinafter “the ‘800 application”).
Regarding independent claim 1, Huang teaches a bendable, thin-film lithium-ion battery (e.g. ¶¶ 0003, 11-12, 22, 30, and 45 plus e.g. Figures 10-11), reading on “flexible lithium battery,” said battery comprising:
first current collecting layer, having a first outer surface and a first inner surface;”
(2)	a second substrate (e.g. item 100b) comprises a second current collecting substrate (e.g. item 104), said second current collecting substrate having an outer and inner surface (¶0046 plus e.g. Figures 10-11), reading on “a second current collecting layer, having a second outer surface and a second inner surface;”
(3)	a sealant layer (e.g. item 122) formed on an inner surface of said second current collecting substrate to form an elastic and robust overlapping interface along the peripheral edges of said second electrode active material layer, wherein said first substrate is bonded to said second substrate by said sealant layer therebetween by contacting inner surfaces of each of said first and second current collecting substrates (e.g. ¶¶ 0047 and 50 plus e.g. Figures 10-11),  reading on “a glue frame, being closed and sandwiched between the first inner surface and the second inner surface, wherein an upper surface and a lower surface of the glue frame is adhered to the first inner surface and the second inner surface, respectively;” and,
(4)	an assembly comprises (4a) a first electrode active material layer (e.g. item 111), (4b) a second electrode active material layer (e.g. item 113), and (4c) an electrically insulating separator (e.g. item 112) sandwiched therebetween,
supra, e.g. ¶¶ 0043-44 and 46-47, plus e.g. Figures 10-11), reading on “an enclosed space is formed by the … frame, the first current collecting layer and the second current collecting layer;” “an electrochemical system layer, disposed in the enclosed space and adjacent to the inner surface of the … frame;” and, “the electrochemical system layer includes a first active material layer, a second active material layer, and an electrically insulating layer disposed between the first active material layer and the second active material layer,” and
wherein said thin adhesive layer is contacted at its top and bottom by said inner surface of said first current collecting substrate and said first electrode active material layer and at its peripheral sides by said sealant layer (e.g. ¶¶ 0044-45 plus e.g. Figures 10-11) and wherein said battery is bendable (e.g. supra), indicating said thin adhesive layer component is bendable, reading on “characterized in that a flexible adhesive layer is disposed between the first inner surface and the first active material layer and/or between the second inner surface and the second active material layer” and “wherein the flexible adhesive layer is adjacent to the inner surface of the glue frame,”
wherein said thin adhesive layer Huang teaches said thin adhesive layer (item 114) comprises a binder matrix, wherein said binder matrix of said thin adhesive layer may be composed of e.g. carboxy methyl cellulose (hereinafter “CMC”), and non-conductive particles (e.g. item 202) and further teaches said thin adhesive layer (item 114’) comprises a conductive particles comprising polyimide or epoxy materials mixed with carbon powder (e.g. ¶ 0038 and 45).
adhesive layer,” and further to ensure said conductive powders are held together.
As a result, said thin adhesive layer (item 114’), including said binder matrix composed of CMC, polyimide or epoxy materials, and carbon powder reads on “the flexible adhesive layer … is composed of an adhesive and at least one electrically conductive additive mixing thereof, with the adhesive consisting of a linearly structured colloid and a stereoscopically structured colloid.”

In the alternative regarding the limitations “the flexible adhesive layer … is composed of an adhesive and at least one electrically conductive additive mixing thereof, with the adhesive consisting of a linearly structured colloid and a stereoscopically structured colloid.” Huang teaches said thin adhesive layer comprises conductive materials and a binder (e.g. ¶ 0038 and 45).
Further, the ‘704 application teaches a battery (e.g. ¶¶ 0003-10 and 32), wherein a dual binder system that includes a linear polymer and a cross-linking polymer results in an ability to increase an amount of ceramic particle inclusion for optimizing the intended properties imparted by said ceramic particles, while also maintaining excellent adhesive properties,
wherein said linear polymer may be polyvinylidene fluoride (PVDF), polyvinylidene fluoride co-hexafluoropropylene (PVDF-HFP), polytetrafluoroethene (PTFE), polymethylacrylate, polyacrylamide, and combinations thereof,

said cross-linked binder is used in an amount of 0.01-60 wt% relative to the total amount of said two binders, and
said dual binder system allows said ceramic particle to be present in an amount of more than 60% to 90% relative to the total amount of both binders and ceramic particles (e.g. ¶¶ 0016 and 26-30).
As a result, it would have been obvious to use the dual binder system of the ‘704 application as the specific composition of the thin adhesive layer of Huang in which said carbon powder conductive material is present to impart conductivity (in lieu of the ceramic particles of the ‘704 application), since the ‘704 application teaches said binder system comprising said linear polymer and cross-linking polymer results in an ability to increase the amount of other particles, such as ceramics, to impart the properties of said other particles, reading on “the flexible adhesive layer … is composed of an adhesive and at least one electrically conductive additive mixing thereof, with the adhesive consisting of a linearly structured colloid and a stereoscopically structured colloid,” see also claims 2-3 infra.

In the alternative regarding the limitation “glue,” Huang or Huang as modified teaches said sealant layer, as provided supra.
Further, the ‘800 application teaches a package structure for a thin battery (e.g. ¶0023), wherein the perimeter of its electrode assembly is protected by an auxiliary 
As a result, it would have been obvious to make the sealant layer of Huang or Huang as modified with the UV glue composition of the ‘800 application, since the ‘800 application teaches UV glue is a suitable composition for use in preventing outside moisture from seeping into a battery, reading on “glue frame.”
Regarding claim 2, Huang or Huang as modified teaches the battery of claim 1, wherein Huang teaches said binder may be CMC; alternatively, said ‘704 application teaches said linear polymer may be Polyvinylidene fluoride (PVDF), polyvinylidene fluoride co-hexafluoropropylene (PVDF-HFP), Polytetrafluoroethene (PTFE), polymethylacrylate, polyacrylamide, and combinations thereof, reading on the claimed limitation.
Regarding claim 3, Huang or Huang as modified teaches the battery of claim 1, wherein Huang teaches said conductive particle may include polyimide or epoxy materials; alternatively, said ‘704 application teaches said cross-linking polymer may be a cross-linking polymer with network structure, such as epoxy resin, acrylic acid resin, polyacrylonitrile (PAN) and combinations thereof, reading on the claimed limitation.
Regarding claim 7, Huang as modified teaches the battery of claim 1, wherein said battery is a bendable, thin-film lithium-ion battery (e.g. supra), but does not expressly teach said thin adhesive layer being “4-10 μm” thick.
However, it would have been within the ambit of a person of ordinary skill in the art to manufacture a “thin-film” battery with said thin adhesive layer having a thickness within said claimed range in order to ensure the battery is “thin.” See also e.g. MPEP § .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0004462) in view of Yang (US 2015/0380704, hereinafter “the ‘704 application”) and/or Yang (US 2013/0135800, hereinafter “the ‘800 application”), as provided supra.
Regarding claims 4-6, Huang as modified teaches the battery of claim 1, as provided supra, wherein said ‘704 application teaches said thin adhesive layer is composed of a dual binder system that includes a linear polymer, in which said cross-linked binder is used in an amount of 0.01-60 wt% relative to the total amount of said two binders and carbon particle conductive material is present in an amount of more than 60% to 90% relative to the total amount of both binders and ceramic particles (e.g. supra), reading on the claimed limitations, see also e.g. MPEP § 2144.05(I).

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0004462), as provided supra, and further in view of Fukura (JP 2014/182873); alternatively, over Huang (Id) in view of Yang (US 2015/0380704, hereinafter “the ‘704 application”) and/or Yang (US 2013/0135800, hereinafter “the ‘800 application”), as provided supra, and further in view of Fukura (Id).
Regarding claim 8, Huang or Huang as modified teaches the battery of claim 1, as provided supra, wherein Huang teaches said thin adhesive layer (item 114’), including said binder matrix composed of CMC, polyimide or epoxy materials, and carbon powder, as provided supra; alternatively, said dual binder system of the ‘704 application is used as the specific composition of said thin adhesive layer of Huang in which said carbon supra, but does not expressly teach said carbon powder conductive material has a shape that is “spherical shape, tubular shape or sheet-like shape, or a combination thereof.”
However, Fukura teaches flaky graphite having a particle thickness of 0.5 nm to 30 nm and a specific surface area of 50 m2/g or more, which is a conductive auxiliary agent, which provides improved conductivity, flexibility, and crack-resistance (e.g. ¶¶ 0004-09, 13, and 18-19).
As a result, it would have been obvious to use the flaky graphite of Fukura, which has a thickness of 0.5-30 nm, as the carbon power conductive additive of Huang or Huang as modified, since Fukura teaches said flaky graphite provides improved conductivity, flexibility, and/or crack-resistance, reading on “a shape of the electrically conductive additive is … sheet-like shape.”
Regarding claim 15, Huang as modified teaches the battery of claim 8, wherein said flaky graphite is used as said carbon powder of Huang or said carbon powder conductive additive of Huang as modified (e.g. supra), reading on “the electrically conductive additive with sheet-like shape is graphite, graphene or a combination thereof.”
Regarding claim 16, Huang as modified teaches the battery of claim 8, wherein said flaky graphite is used as said carbon powder of Huang or said carbon powder conductive additive of Huang as modified, wherein said flaky graphite has a thickness of supra), reading on “an average particle size of the electrically conductive additive with sheet-like shape is 3.5 nm,” e.g. MPEP § 2144.05(I).
Art of Record
None of the timely art of record teaches or suggests the claimed invention of claim 17, which includes the limitations of claim 1 and intervening claims 8 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723